Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Shen Wang on 11/12/2021.
The application has been amended as follows:
1-5 Cancelled
6. (Previously Presented) A method for implementing IoT device bootstrapping, being applicable to a first device, comprising: receiving bootstrapping information of a second device sent by a Cellular Internet of things (CIoT) base station, wherein the bootstrapping information comprises information required for Device Provisioning Protocol (DPP) authentication and configuration; 
sending bootstrapping information of the first device to the CIoT base station; and 
establishing an IoT connection with the second device based on the bootstrapping information of the second device, wherein the second device obtains bootstrapping information of the first device through the CIoT base station; 
wherein sending the bootstrapping information of the first device to the CIoT base station comprises: 
receiving a request message sent by the CIoT base station for acquiring the bootstrapping information of the first device, wherein the request message is sent by the CIoT in response to 
sending a response message corresponding to the request message to the CIoT base station, wherein the response message carries the bootstrapping information of the first device.  
7. (Canceled).  
8. (Currently Amended) The method of claim 6, wherein sending the bootstrapping information of the first device to the CIoT base station further comprises: sending the bootstrapping information of the first device to the CIoT base station in a process of accessing the CIoT base station.  
9-26. (Canceled).  
27. (Previously Presented) A first device, comprising:
a processor; and 
a memory for storing processor executable instructions; wherein the processor is configured to;
receive bootstrapping information of a second device sent by a Cellular Internet of things (CIoT) base station, wherein the bootstrapping information comprises information required for Device Provisioning Protocol (DPP) authentication and configuration; 
send bootstrapping information of the first device to the CIoT base station; and 5ATTY DOCKET NO.: 165308.00043 
establish an IoT connection with the second device based on the bootstrapping information of the second device, wherein the second device obtains bootstrapping information of the first device through the CIoT base station;
wherein sending the bootstrapping information of the first device to the CIoT base station comprises: 
receiving a request message sent by the CIoT base station for acquiring the bootstrapping information of the first device, wherein the request message is sent by the CIoT in response to 
sending a response message corresponding to the request message to the CIoT base station, wherein the response message carries the bootstrapping information of the first device.  
28. (Canceled).  
29. (Currently Amended) The device of claim 27, wherein sending the bootstrapping information of the first device to the CIoT device comprises: sending the bootstrapping information of the first device to the CIoT base station in a process of accessing the CloT base station.  
30. (Canceled).  
31. (Currently Amended) The method of claim  6, wherein sending the bootstrapping information of the first device to the CloT base station further comprises: sending the bootstrapping information of the first device to the CIoT base station when an IoT connection to be established with another loT device.  
32. (Currently Amended) The device of claim 27, wherein sending the bootstrapping information of the first device to the CloT device further comprises: sending the bootstrapping information of the first device to the CIoT base station when an IoT connection to be established with another loT device.  
33. (Previously Presented) The method of claim 6, wherein the information required for DPP authentication and configuration comprises a public bootstrap key.  
34. (Previously Presented) The method of claim 6, wherein the information required for DPP authentication and configuration comprises a global operating class.  
35. (Previously Presented) The method of claim 6, wherein the information required for DPP authentication and configuration comprises a channel number list.  

37. (Previously Presented) The device of claim 27, wherein the information required for DPP authentication and configuration comprises a global operating class.  
38. (Previously Presented) The device of claim 27, wherein the information required for DPP authentication and configuration comprises a channel number list.

Allowable Subject Matter
Claims 6, 8, 27, 29, 31-38 are allowed. The prior art of record fails to disclose the feature wherein sending the bootstrapping information of the first device to the CIoT base station comprises: receiving a request message sent by the CIoT base station for acquiring the bootstrapping information of the first device, wherein the request message is sent by the CIoT in response to determining that the CIoT base station receives a request for acquiring the bootstrapping information of the first device sent by another IoT device and the bootstrapping information of the first device is not stored in the CIoT base station; and sending a response message corresponding to the request message to the CIoT base station, wherein the response message carries the bootstrapping information of the first device, as recited in claim 6 and similarly recited in claim 27.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Britt (Pub No.: 2017/0171607) and Moran et al. (Pub No.: 2017/0257760) are show systems which considered pertinent to the claimed invention.
Britt discloses a system and method are described for capturing video in an IoT system. For example, one embodiment of a system comprises: a plurality of IoT devices to be positioned within a 
Moran et al. discloses a machine implemented method of authenticating a communication channel between a first device and a second device by providing proof of proximity between both devices, the method comprising: generating, at the first device, an acoustic authentication signal to be received at the second device via a solid body acoustic coupling established between the first device and the second device thereby providing proof of proximity between both devices and so authenticating the communication channel between the first device and the second device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464